Citation Nr: 1132360	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  07-21 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for residuals, frostbite, bilateral feet.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to August 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in May 2006, a statement of the case was issued in May 2007, and a substantive appeal was received in June 2007.

Although a RO hearing was requested on the Veteran's VA Form 9, the Veteran failed to report for his scheduled March 2008 hearing.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Briefly, the Veteran contends that he is entitled to service connection for hepatitis C and residuals of frostbite of the feet.  Regrettably, the record as it currently stands is inadequate for the purpose of rendering a fully informed decision.  In such circumstances, a remand to the AMC/RO is required in order to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Littke v. Derwinski, 1 Vet. App. 90, 92-93 (1990).

Under the particular circumstances of this case, a remand is necessary to comply with the VA's duty to assist.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  In this regard, the Board notes that all relevant service treatment records, Social Security Administration (SSA) records, and VA treatment records are not associated with the claims file.

With regard to the Veteran's service treatment records, the Board notes that a record documents that the Veteran underwent a separation physical in June 1980.  However, the Board notes that the examination report is not associated with the claims file.  Therefore, the Board finds that the record is unclear as to whether additional service treatment records are available.  Thus, the Board is of the opinion that further efforts should be undertaken to obtain any missing service treatment records, specifically including the Veteran's June 1980 physical examination report.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

With regard to SSA records, the Board notes that VA treatment records document that the Veteran is in receipt of SSA disability benefits.  Also, a SSA record, which was printed on May 25, 2010, documents that the Veteran's date of current entitlement was in February 1990.  The Board finds that the record is unclear as to whether the RO requested any SSA records.  The Board finds that the record does not satisfactorily indicate whether or not the SSA records would be relevant to the Veteran's claim.  Thus, action to obtain any pertinent SSA records is appropriate prior to final appellate review, as such records may be relevant to this appeal for VA benefits.  VA must make efforts to obtain any relevant medical evidence and/or administrative decisions regarding any claim by the Veteran for SSA disability benefits.  On remand the AMC/RO must either obtain relevant records associated with any claim by the Veteran for SSA disability benefits, or, if the records do not exist or are not obtainable, obtain a negative reply from the SSA and inform the Veteran of the inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).  See Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).

In addition, the Board observes that all relevant VA treatment records may not be associated with the claims file.  In this regard, the Board notes that the RO requested VA treatment records from the VA Southern Nevada Healthcare System in May 2004.  Subsequently, in May 2004, the VA Southern Nevada Healthcare System stated that the Veteran's records were transferred to a VA Clinic located in Sepulveda, California in June 2001, and transferred the available electronic medical records.  However, the Board finds that the record is unclear as to whether additional non-electronic VA treatment records are available, and whether the RO has taken all appropriate action to request and obtain any additional treatment records transferred to the Sepulveda, California VA Clinic.

Also, the Board notes that VA medical records document that the Veteran received treatment from the VA West Los Angeles Healthcare Center prior to February 2002; however, the earliest VA medical record associated with the claims file from this facility is from February 2002.  Also, VA treatment records appear to be missing for the time period from February 2007 to October 2009.  VA is required to obtain VA treatment records relevant to the Veteran's claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  As such, the AMC/RO should obtain any missing VA medical records relevant to the appeal.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should take appropriate action to obtain any of the Veteran's service treatment records that are not currently incorporated into the claims file.  The Board is particularly interested in records pertaining to the Veteran's June 1980 separation physical, which was administered at the Physical Examination Clinic, Silas B. Hays Army Hospital, Fort Ord, California.  If additional records are not available, or the search for any such records otherwise yields negative results, that fact should be clearly documented in the claims file.

2.  The AMC/RO should take appropriate action to request all records, including medical records, associated with any claim for Social Security disability benefits.  If additional records are not available, or the search for any such records otherwise yields negative results, that fact should be clearly documented in the claims file.

3.  The AMC/RO should also take appropriate action to obtain all of the Veteran's treatment records (not already of record) from the VA Southern Nevada Healthcare System (for the time period from August 1980) that were transferred to the Sepulveda, California VA Clinic (as documented on the May 2004 correspondence).  If additional records are not available, or the search for any such records otherwise yields negative results, that fact should be clearly documented in the claims file.

4.  The AMC/RO should obtain any relevant VA treatment records (not already of record) from the VA West Los Angeles Healthcare Center.  The Board is particularly interested in records prior to February 2002, as well as records during the time period from February 2007 to October 2009.

5.  The AMC/RO should obtain any relevant VA treatment records (not already of record) from the VA Southern Nevada Healthcare System since March 2011.

6.  Thereafter, any additional development deemed appropriate should be undertaken by the AMC/RO, including examination of the Veteran if necessary.  See 38 C.F.R. § 3.159(c); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

7.  Then, the issues on appeal should be readjudicated.  If the benefits sought are not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


